JUSTICE LUND, dissenting: The majority opinion is in direct conflict with the fifth district opinion in Parsons. The majority opinion is saying that a township road commissioner can decide to install a road warning sign and, in doing so, is absolutely protected from liability, as is the township, regardless of how and where the sign is installed. Defendant’s brief (on page 70) includes the following: "In addition, section 11 — 304 is not applicable to the facts of this case because the reverse turn sign is only a warning sign, not a traffic control or regulatory sign. Section 11 — 304 provides that all traffic-control devices shall conform to the Uniform Manual and shall be justified by traffic warrants stated in the Manual. However, the traffic warrants in the Manual only apply to the placement of regulatory signs (e.g., stop signs, yield signs and load limit signs) but not to the placement of a warning sign such as a reverse turn sign. Therefore, section 11 — 304 has no applicability to this case since there is no requirement that warning signs such as the reverse turn sign be subject to the written approval of the County Superintendent of Highways.” This is poppycock. Section 11 — 304 of the Vehicle Code (111. Rev. Stat. 1987, ch. 95½, par. 11 — 304) provides as follows: "Local traffic-control devices. Local authorities and road district highway commissioners in their respective maintenance jurisdiction shall place and maintain such traffic-control devices upon highways under their maintenance jurisdiction as are required to indicate and carry out the provisions of this Chapter, and local traffic ordinances or to regulate, warn, or guide traffic. All such traffic control devices shall conform to the State Manual and Specifications and shall be justified by traffic warrants stated in the Manual. Placement of traffic-control devices on township or road district roads also shall be subject to the written approval of the County Superintendent of Highways.” The only sensible reading of this section requires "traffic control devices” to mean devices that regulate, warn, or guide traffic. Of course, the safety of drivers and passengers is affected by warning signs as much as actual controls. I recognize that section 3 — 104 of the Immunity Act (Ill. Rev. Stat. 1987, ch. 85, par. 3 — 104) protects the public entity for "failure to initially provide regulatory traffic control devices.” It is error to extend this immunity, once the need for a control device is recognized and installed. While the immunity can be somewhat justified because of the failure to recognize the need, once it is recognized the failure to reasonably react is hardly justified. The traffic control device here was a sign warning of an impending sharp turn. Should it have been placed on the wrong side of the road a short distance from the curve? Our brethren in the fifth district were correct. I urge the supreme court to correct the errors of the majority.